Citation Nr: 1809200	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-11 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a post-meniscectomy, with degenerative joint disease (DJD) right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to February 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In April 2014 and March 2017, the Board remanded the matters for additional development.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Board remanded this matter for development pursuant to new precedential caselaw.  The Board noted that in Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the United States Court of Appeals for Veterans Claims (CAVC) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The CAVC found that, to be adequate, a VA examination of the joints must, wherever possible, include the range of motion testing described in the final sentence of § 4.59.  The Board noted in the March 2017 remand that the July 2016 VA examination did not comply with Correia, and remanded the matter for an examination to correct the deficiency.  

On June 2017 VA examination, the examiner noted that there was no evidence of pain on passive range of motion testing but did not report the ranges of right knee flexion and extension on both active and passive motion, as instructed.  The examiner also noted that there was evidence of pain with weight bearing and no evidence of pain when the joint was used in non-weight bearing, but did not report the ranges of right knee flexion and extension in both weight-bearing and nonweight-bearing, as instructed.  There is no indication that the AOJ sought to have the Veteran re-examined.  Further development for an adequate medical examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand instructions.  Therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claim for a TDIU rating is inextricably intertwined with the increased rating claim remanded and must therefore be remanded as well. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a VA orthopedic examination of the Veteran to assess the severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.  The examiner must review the claims file (including this remand) in conjunction with the examination.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should report the ranges of both right and left knee flexion and extension on BOTH active motion and passive motion AND in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner must specifically indicate that such testing cannot be done, and explain why.  

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record, ensure that the development sought is completed as requested, and readjudicate the matters on appeal.  If either benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

